Judgment, Supreme Court, New York County (Harold Tompkins, J.), entered December 15, 1995, which, after a nonjury trial, dismissed the amended complaint, unanimously affirmed, with costs.
The trial court’s findings, that defendant had advised plaintiff when purchasing his consigned art work for herself and had obtained his consent before doing so, rested in large measure on the credibility of the witnesses and was a fair interpretation of the evidence (see, Thoreson v Penthouse Intl., 80 NY2d 490, 495). In view of the foregoing, it is unnecessary to reach the other arguments raised by defendants. Concur— Wallach, J. P., Nardelli, Tom, Mazzarelli and Andrias, JJ.